DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 12-16, 19-23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikata (US 4743144).
Regarding claim 1, Shikata discloses a holder 7 for a cutting insert 8 comprising a base (bottom surface of the holder 7) and a slot 9 for receiving the insert (slot, as defined by Dictionary.com (www.dictionary.com/browse/slot?s=t last accessed 01/14/2021) is ‘a narrow, elongated depression, groove, notch, slit, or aperture, especially a narrow opening of receiving or admitting something, as a coin or letter.’). The slot forms an angle α with the base ranging from 10 degrees to 60 degrees (Col. 4, Lines 22-33), and wherein the slot orients a nose of the cutting insert to engage a workpiece for tangential cutting (see e.g. Figs. 1 & 2).
Regarding claim 2, Shikata discloses the angle ranging from 20 degrees to 35 degrees (i.e. preferably 30 degrees, Col. 4, Lines 22-33).
Regarding claim 3, Shikata discloses the angle placing the cutting insert in an orientation to exhibit an included angle of at least 80 degrees (Col. 4, Lines 8-16 which disclose the insert being able to be square, having an included angle between edges of the insert of 90 degrees).
Regarding claim 4, Shikata discloses the base and slot being formed in the head of a tangential cutting apparatus.
Regarding claim 6, Shikata discloses the base being configured to engage a pocket 6 of a tangential cutting apparatus (see e.g. Fig. 15).
Regarding claim 7, Shikata discloses the holder further comprising a recess for engaging a clamp 11/12.
Regarding claim 9, Shikata discloses the holder further comprising the cutting insert.
Regarding claim 10, Shikata discloses the cutting insert comprising a superhard material selected from the group consisting of PcBN and PCD (Col. 4, Lines 16-20).
Regarding claim 12, Shikata discloses a tangential cutting apparatus comprising a cutting head 1 and at least one holder 7 for a cutting insert 8. The holder comprises a base (bottom surface of the holder 7) and a slot 9 for receiving the insert. The slot forms an angle α with the base ranging from 10 degrees to 60 degrees (Col. 4, Lines 22-33), and wherein the slot orients a nose of the cutting insert to engage a workpiece for tangential cutting (see e.g. Figs. 1 & 2).
Regarding claim 13, Shikata discloses the angle ranging from 20 degrees to 35 degrees (i.e. preferably 30 degrees, Col. 4, Lines 22-33).
Regarding claim 14, Shikata discloses the angle placing the cutting insert in an orientation to exhibit an included angle of at least 80 degrees (Col. 4, Lines 8-16 which disclose the insert being able to be square, having an included angle between edges of the insert of 90 degrees).
Regarding claim 15, Shikata discloses the base and slot being formed in the cutting head.
Regarding claim 16, Shikata discloses the cutting head comprising a pocket 6 for receiving the holder.
Regarding claim 19, Shikata discloses the holder being mechanically secured (via fastener 15) to the pocket 
Regarding claim 20, Shikata discloses the cutting apparatus comprising the cutting insert in the slot.
Regarding claim 21, Shikata discloses the cutting insert comprising a superhard material selected from the group consisting of PcBN and PCD (Col. 4, Lines 16-20).
Regarding claim 22, Shikata discloses the apparatus being a milling cutter (Title/Abstract of invention).
Regarding claim 23, Shikata discloses a method of machining a workpiece comprising providing a tangential cutting apparatus comprising a cutting head 1 and at least one holder 7 engaging a cutting insert 8. The holder comprises a base (bottom surface of the holder 7) and a slot 9 for receiving the insert. The slot forms an angle α with the base ranging from 10 degrees to 60 degrees (Col. 4, Lines 22-33). The method comprises contacting the workpiece with a nose of the cutting insert for tangential cutting (e.g. Fig. 11).
Regarding claim 25, Shikata discloses the base and slot being formed in the cutting head.
Regarding claim 26, Shikata discloses the cutting head comprising a pocket 6 for receiving the holder.
Regarding claims 27, 29 and 30, Shikata discloses the pocket 9 having a complementary shape to the cutting insert in cross-section, and the cutting insert having a parallelpipedal/diamond shape (Figs. 7a/7b). Accordingly, in this embodiment, the pocket would have a diamond-shape in cross-section to accommodate the diamond-shaped cutting insert.
Regarding claim 28, Shikata discloses the angle placing the cutting insert in an orientation to exhibit an included angle of at least 80 degrees (Col. 4, Lines 8-16 which disclose the insert being able to be square, having an included angle between edges of the insert of 90 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shikata (US 4743144).
Regarding claim 5, Shikata does not disclose the particular dimensions of the cutting insert.

Additionally, where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-10, 12-16, 19-23 and 25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan W Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Alan Snyder/Primary Examiner, Art Unit 3722